Citation Nr: 0504858	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-31 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to separate initial 10 percent evaluations for 
each ear affected by tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 until 
February 1972.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an October 2002 
rating decision of the Togus, Maine Regional Office (RO) 
which granted service connection for tinnitus, rated 10 
percent disabling from September 19, 2001.  After 
notification of this action, a notice of disagreement was 
received in August 2003 that took issue with the solitary 
award of 10 percent for tinnitus.  


FINDINGS OF FACT

1.  The veteran's tinnitus is rated at the maximum schedular 
evaluation.

2.  There is no provision under the rating schedule or 
applicable regulations that provides for a separate 
evaluation for each ear affected by tinnitus.


CONCLUSIONS OF LAW

1.  The veteran is in receipt of the maximum schedular 
evaluation for bilateral tinnitus.  38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic 
Code 6260 (2004). 

2.  Entitlement to separate initial 10 percent ratings for 
bilateral tinnitus is not available as a matter of law. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 
4.25, 4.87, Diagnostic Code 6260 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative aver that the rating 
schedule, to include the provisions pertinent to ear 
disabilities, specifies when a disability is to be rated for 
a single entity as opposed to bilaterally, and that the 
rating schedule is not specific regarding whether the 10 
percent rating for tinnitus is for unilateral or bilateral 
disability.  It is therefore argued that Diagnostic Code 6260 
is ambiguous, and that the Court of Appeals for Veterans 
Claims (Court) has held that any ambiguity should be resolved 
in favor of the veteran.  It is maintained that for these 
reasons, a separate 10 percent evaluation should be assigned 
for each ear affected by tinnitus.  They also maintain that 
38 C.F.R. § 4.25 (2004) mandates that a separate rating be 
awarded in this instance.

The Veterans Claims Assistance Act of 2000 (VCAA), as 
amended, include an enhanced duty on the part of VA to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004).  
The provisions of the VCAA also redefine the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  The duty to notify and 
assist provisions of the VCAA are potentially applicable to 
all claims that are pending before VA on or after November 9, 
2000, the date of enactment.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held, however, that VA's duties to notify and 
assist contained in the VCAA are not applicable to cases, 
such as this one, in which the law, rather than the evidence, 
is dispositive. See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of separate ratings 
for bilateral tinnitus.  Therefore, VA has no further duty to 
notify him of the evidence needed to substantiate his claim, 
or to assist him in obtaining that evidence, in that no 
reasonable possibility exists that any further assistance 
would aid the appellant in substantiating the claim.  See 38 
U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).

Factual Background and Legal Analysis

Service connection for tinnitus was granted by rating action 
dated in October 2002, and a 10 percent rating was assigned 
effective from September 19, 2001.

The veteran's tinnitus has been rated under 38 C.F.R. § 4.87, 
Diagnostic Code 6260 that provides that a maximum 10 percent 
evaluation is warranted for recurrent tinnitus.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2004).

As noted previously, the veteran and his representative argue 
that the appellant is entitled to a separate 10 percent 
rating for tinnitus for each ear under Diagnostic Code 6260.  
While the rating schedule does provide for separate rating 
other some ear disabilities (see generally 38 C.F.R. §  4.87, 
Diagnostic Codes 6200-6210 (2004)), it historically did not 
address the "bilateral" condition in Diagnostic Code 6260 for 
tinnitus.  Effective June 13, 2003, however, a note following 
Diagnostic Code 6260 specifically directed that only a single 
evaluation be assigned for recurrent tinnitus, whether the 
sound was perceived in one ear, both ears, or in the head.  
See 68 Fed. Reg. 25,823 (May 14, 2003).

VA's General Counsel also addressed this issue in a 
precedential opinion issued in May 2003.  The General Counsel 
held that Diagnostic Code 6260, as in effect prior to June 
2003, authorized a single 10 percent disability rating for 
tinnitus, regardless of whether the tinnitus was perceived as 
unilateral, bilateral, or in the head.  It was found that 
separate ratings for tinnitus for each ear could not be 
assigned under Diagnostic Code 6260 or any other diagnostic 
code.  See VAOPGCPREC 2- 2003; 69 Fed. Reg. 25,178 (2004).

Precedential opinions of VA's General Counsel are binding on 
the Board. 38 U.S.C.A. § 7104(c) (West 2002); Splane v. West, 
216 F.3d 1058 (Fed. Cir. 2000); 38 C.F.R. § 19.5 (2003).  The 
veteran's representative contends, however, that VAOPGCPREC 
2-2003 is not applicable to the instant appeal because the 
General Counsel failed to address the applicability of 38 
C.F.R. § 4.25(b) in that opinion.  The Board will, therefore, 
separately address that issue.

That regulation provides that except as otherwise provided in 
the Rating Schedule, the disabilities arising from a single 
disease entity, e.g., arthritis, multiple sclerosis, 
cerebrovascular accident, etc., are to be rated separately, 
as are all other disabling conditions, if any.  Id., see 
Esteban v. Brown, 6 Vet. App. 259 (1994.  Therefore, the 
issue is whether bilateral tinnitus constitutes two separate 
disabilities that are eligible for separate ratings.  The 
Board must conclude that it does not for the following 
reasons.

The assignment of separate ratings is dependent on a finding 
that the disease entity is productive of distinct and 
separate symptoms.  The evaluation of the same "disability" 
or the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14 (2003); Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  Tinnitus has been defined by the Court 
as a ringing, buzzing noise in the ears.  See YT v Brown, 9 
Vet. App. 195, 196 (1996); Kelly v. Brown, 7 Vet. App. 471 
(1995) (citing Dorland's Illustrated Medical Dictionary 1725 
(27th ed. 1988)).  In VAOPGCPREC 2-2003 the General Counsel 
noted that tinnitus is the perception of sound in the absence 
of any external stimulus. Citing The Merck Manual 665 (17th 
ed. 1999).  Because tinnitus does not produce separate and 
distinct symptoms, the assignment of separate ratings for the 
right and the left ear is not appropriate.  Therefore, the 
application of 38 C.F.R. § 4.25(b) does not provide a basis 
for assigning separate ratings for bilateral tinnitus.  

The Board thus finds that a single evaluation is appropriate 
for tinnitus in as much as Diagnostic Code 6260 provides for 
a maximum 10 percent rating for recurrent tinnitus, whether 
perceived as unilateral or bilateral, or in the head.  See 38 
C.F.R. § 4.87, Diagnostic Code 6260; Cromley v. Brown, 7 Vet. 
App. 376, at 378 (1995) (10% is the highest level possible 
under the regulations for tinnitus).  By reading Diagnostic 
Code 6260 in the context of the remaining diagnostic codes 
pertaining to the auditory system, it is clearly demonstrated 
that a 10 percent rating applies to recurrent tinnitus, 
regardless of whether the involvement is unilateral or 
bilateral.  

Finally, it is well established that if the veteran is at the 
maximum evaluation and no other criteria are applicable, 
there is no case in controversy.  In order for a claim to 
proceed, there must be a benefit.  In this case, the Board 
finds that the maximum rating allowed for tinnitus under the 
applicable rating code is 10 percent.  For these reasons the 
Board finds that the arguments of the veteran's 
representative are without merit, and the veteran's claim of 
entitlement to separate 10 percent ratings for bilateral 
tinnitus is denied as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the ground of lack of legal merit).


ORDER

Entitlement to separate initial evaluations of 10 percent for 
each ear affected by tinnitus is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


